32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Glenn ROBINSON, Appellant,v.Paul K. DELO, Appellee.
No. 94-1222.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 25, 1994.Filed:  August 3, 1994.

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Glenn Robinson appeals the order of the District Court1 denying his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  We affirm.


2
Robinson is a Missouri prisoner.  He was convicted of capital murder by a jury in the Circuit Court of the City of St. Louis and is serving a sentence of life imprisonment without the possibility of probation or parole for fifty years.  The sole issue in this appeal is whether the identification testimony of Carol Laman, the wife of the murder victim, was the product of impermissibly suggestive pretrial identification procedures.  Robinson argues that his in-court identification by Carol Laman was tainted by the pretrial identification procedures employed in this case and that Carol Laman's identification testimony should have been excluded.


3
The report and recommendation of the Magistrate Judge,2 which the District Court accepted after de novo consideration, thoroughly examined this argument, correctly applied the principles of  Manson v. Brathwaite, 432 U.S. 98 (1977), and concluded that the identification procedures were neither impermissibly suggestive nor did they create a serious risk of misidentification at trial.  Having carefully reviewed Robinson's appeal, we are satisfied that these conclusions are fairly supported by the state court record and that no error of law appears.  As an opinion by this Court would lack precedential value, we affirm, without further discussion, on the basis of the Magistrate Judge's well-reasoned report and recommendation.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri


2
 The Honorable Catherine D. Perry, United States Magistrate Judge for the Eastern District of Missouri